DETAILED ACTION 

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.         Claims 1-5 and 9-14 are pending upon entry of amendment filed on 8/26/21.

3.	The declaration under 1.132 of Khamar filed on 8/27/21 has been acknowledged.

The declaration states that the combination of the references cited for 35 U.S.C.112 is enabled. The declaration states the examples of the ‘511 application uses other means such as ethanol, formaldehyde or paclitaxel to kill the cells and they showed preservations and reconstituted cells have shown viable (p. 2-3).  The declaration states the examples 1-16 and 21 uses Mw for killing and not for purpose of adjuvant as Mw was added before addition of intra/extra cryo-preservatives.

However, the criticality of the claimed invention relies on preserving immunogenicity and morphology from killed mammalian cancer cells. As the declarant acknowledges, the majority of the examples (Examples 1-16 and 21) used Mw at earlier stage to retain morphology and immunogenicity.

The retaining immunogenicity and morphology in the instant application is shown by Fig 4 showing intact cell membrane and nuclear envelop.   Fig 4 is resulted from Example 20 that is further investigated from Example 16 which declarant acknowledges the pre-treatment with Mw.  Such characteristics are not shown by other cell lines killed by paclitaxel, ethanol or formaldehyde.

Further, the production of Ifn-G by cells treated with Mw was better.  Note Fig 5, 7, or 8 for comparison.  The MiaPaCa2 cells were either killed with Mw, Paclitaxel or formaldehyde.  The Mw killed MiaPaCa2 cells produced at least 2.5 times of IFN-g or at least 15 times of IFN-g than cells treated with Paclitaxel or formaldehyde, respectively.  Therefore, to retain immunogenicity as seen by Fig 5, 7 and 8 shown by production of IFN-g and morphology as exhibited by Fig 4, the pretreatment of Mw is necessary.  The provision of declaration does not overcome the enablement issues of the rejection.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claims 1-5 and 9-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a  lyophilized composition comprising killed mammalian cancer cells treated with Mycobacterium w (Mw), trehalose at 1-10% and polyvinyl pyrrolidone at 0.1-5% retaining immunogenicity and morphology, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.



All the cancer cells in examples 1-27 in the instant application has been treated with Mw or other drugs such as paclitaxel, formaldehyde or ethanol (note examples 22-27) have shown retained immunogenicity and morphology. No cells without treatment (in terms of fixing) has shown retained morphology and immunogenicity.

Especially, U. S. Pat. 8,048,434 has indicated the adjuvant efficacy of Mw which is present in various antigenic sources (Fig. 1-12) showing retaining of immunogenicity.  It is deemed critical to treat cancer cells or any cells with Mw or formaldehayde or ethanol before lyophilization in retaining immunogenicity.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses no exemplary formulation encompassed by the currently amended claims that are readable upon no treatment of cells.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant’s response and the declaration filed on 8/27/21 have been fully considered.  

Applicant has asserted that the claimed invention is enabled in light of the declaration.  

In light the discussion above in section 3 of this office action, the rejection is maintained.

6.	 No claims are allowable.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
October 20, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644